Lake, J.
The action in the court below was brought against the state under the act of February. 14th, 1877, which provides in what courts the state may sue and be sued. The claim on which the action was based was for legal services, alleged to have been rendered by the plaintiffs, as attorneys, on behalf of the state, in the suit of J. Sterling Morton v. Jesse T. Green and The State of Nebraska, concerning certain saline lands, and in the several courts through which the case was carried to the supreme court of the United States, where the title of the state to the property in dispute was finally confirmed.
In view of the recent decision made by this court in the case of the State v. Stout, decided during the present term, and which involved a consideration of the same questions, substantially, that are presented, it is unnecessary to again go over them in detail, or to refer particularly to the several statutes that were referred to and construed in that case, and by which we reached the *112conclusion that, as the law now stands, the courts can acquire jurisdiction in actions on claims against the state only by an appeal from the decision of the auditor of public accounts and secretary of state, as provided in the act of February 17th, 1877.
In this case the claim was not presented to the auditor for adjustment, nor was it indeed one which that officer had authority to consider. The employment under which the services were rendered is alleged to have been by George H. Roberts, the attorney general, by which it was agreed that they were to have a fee of ten thousand dollars, contingent upon the event of the final decision of the controversy being in favor of the state.
It is needless to take time in discussing the validity of this employment. It is enough to say that there was no law authorizing it, and if such an engagement were formally entered into, it was absolutely void, and all services performed under it were merely gratuitous, imposing no legal obligation on the state to pay for them. If it be supposed that, in view of the services rendered 'by the plaintiffs, and all the circumstances attending the transaction, the state is under a moral obligation to compensate them, this is a consideration that may properly be addressed to the legislature, but which neither the auditor nor the courts can recognize in any manner whatsoever.
For the reason, therefore, that the district court had no jurisdiction of the subject matter of the action, the judgment dismissing the case is affirmed.
Judgment accordingly.